Case 2:18-bk-20151-ER                Doc 1393 Filed 01/28/19 Entered 01/28/19 16:35:59                Desc
                                       Main Document    Page 1 of 4


   I   SAMUEL R. MAIZEL (Bar No. 189301)
       samuel.maizel@dentons.com
       TANIA M. MOYRON (Bar No. 235736)
       tania.moyron@dentons.com
  3    DENTONS US LLP
       601 South Figueroa Street, Suite 2500
  4    Los Angeles, California 90017-5704
       Tel: (213) 623-9300 / Fax: (213) 623-9924
  5
       Attorneys for the Chapter 11 Debtors and
  6    Debtors In Possession
  7
                                  UNITED STATES BANKRUPTCY COURT
  8                      CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
  9     In re                                                 Lead Case No. 18-bk-20151-ER
 10    VERITY HEALTH SYSTEM OF                                Jointly Administered With:
       CALIFORNIA, INC., et al..                              Case No. 2:18-bk-20162-ER
 11                                                           Case No. 2:18-bk-20163-ER
                     Debtors and Debtors In Possession.       Case No. 2:18-bk-20164-ER
 12                                                           Case No. 2:18-bk-20165-ER
                                                              Case No. 2:18-bk-20167-ER
 13    0 Affects All Debtors                                  Case No. 2:18-bk-20168-ER
                                                              Case No. 2:18-bk-20169-ER
 14    0 Affects Verity Health System of                      Case No. 2:18-bk-20171-ER
          California, Inc.                                    Case No. 2:18-bk-20172-ER
 15    0 Affects O'Connor Hospital                            Case No. 2:18-bk-20173-ER
       0 Affects Saint Louise Regional Hospital               Case No. 2:18-bk-20175-ER
 16    O Affects St. Francis Medical Center                   Case No. 2:18-bk-20176-ER
       0 Affects St. Vincent Medical Center                   Case No. 2:18-bk-20178-ER
 17    0 Affects Seton Medical Center                         Case No. 2:18-bk-20179-ER
       ❑ Affects O'Connor Hospital Foundation                 Case No. 2:18-bk-20180-ER
 18    0 Affects Saint Louise Regional Hospital               Case No. 2:18-bk-20181-ER
          Foundation
 19    0 Affects St. Francis Medical Center of                Hon. Ernest M. Robles
          Lynwood Foundation                                  STIPULATION RESOLVING OCH FOREST 1 AND
 20    O Affects St. Vincent Foundation                       O'CONNOR HEALTH CENTER 1 CURE OBJECTION
       O Affects St. Vincent Dialysis Center, Inc.            !RELATED DKT. NO. 9131
 21    ❑ Affects Seton Medical Center Foundation
       CI Affects Verity Business Services                    Hearing:
 22    ❑ Affects Verity Medical Foundation                    Date: January 30, 2019
       0 Affects Verity Holdings, LLC                         Time: 10:00 a.m. (PDT)
 23    ❑ Affects De Paul Ventures, LLC                        Place: United States Bankruptcy Court
       0 Affects De Paul Ventures - San Jose ASC,                    Courtroom 1568
 24       LLC
                                                                     255 East Temple Street
 25                                                                  Los Angeles, California 90012
                         Debtors and Debtors In Possession.

 26

 27

 28


                                                                1
       I 100295271V- i
Case 2:18-bk-20151-ER        Doc 1393 Filed 01/28/19 Entered 01/28/19 16:35:59              Desc
                               Main Document    Page 2 of 4


  1          This Stipulation is entered between Verity Health System Of California. Inc. ("VHS") and
      the above-referenced affiliated debtors, the debtors and debtors in possession in the above-
  3   captioned chapter 11 bankruptcy cases (collectively, the "Debtors"), on the one hand, and OCH
  4   Forest 1, a general partner of O'Connor Health Center 1, a limited partnership (OCH Forest I and
  5   O'Connor Health Center 1, together, "OCH"), on the other, with respect to the following:
  6           1.      On November 12, 2018, the Debtors filed the Debtors Notice to Counterparties
  7   to Executory Contracts and Unexpired Leases of the Debtors That May Be Assumed and
  8   Assigned [Docket No. 810] and, on December 6, 2018, the Supplement to Notice to
  9   Counter parties to Executory Contracts and Unexpired Leases of the Debtors That May be

 10   Assumed and Assigned [Docket No. 998] (collectively, the "Cure Notices").
 11           2.      The Cure Notices listed the following unexpired leases and executory contracts
 12   with OCH (the "OCH Contracts") which may be assumed and assigned to Santa Clara County
 13   ("SCC") as part of the sale ("Sale") of O'Connor Hospital and Saint Louise Regional Hospital
 14   and related assets to SCC as well as proposed cure amounts:
 15           •    Partnership agreement between O'Connor Hospital and OCH Forest 1;
 16
              •    Lease agreement between O'Connor Hospital and O'Connor Health Center 1 of
 17                property located at 485 O'Connor Dr., Ste. 250;

 18           •    Lease agreement between Verity Health System of California, Inc. and O'Connor
                   Health Center 1 for the property located at 455 O'Connor Dr., Ste. 100, San Jose, CA
 19
                   95128;
 20
              •    Lease agreement between Verity Health System of California, Inc. and O'Connor
 21                Health Center 1 for the property located at 455 O'Connor Dr., Ste. 150, San Jose, CA
                   95128; and

 23          •     Lease agreement between Verity Health System of California, Inc. and O'Connor
                   Health Center 1 for the property located at 455 O'Connor Dr., Ste. 170, San Jose. CA
 24                95128.

 25          3.       TCG Builders dba The Core Group Inc. filed a mechanic's lien against the

 26   properties located at 455 O'Connor Drive, Suites 100. 150 and 170 (the "Properties") in the

 27   amount of $209,415 for tenant improvements (the "Mechanic's Lien"). The Debtors' leases of
Case 2:18-bk-20151-ER               Doc 1393 Filed 01/28/19 Entered 01/28/19 16:35:59                              Desc
                                      Main Document    Page 3 of 4


    1       those Properties (the "Leases") require that the tenants keep the Properties free from liens. See

            Section 17 of Exhibits B, C and E to Docket No. 456. The Leases for Suites 150 and 170 also
    3       provide tenant improvement allowances of $$81.480 and $99,650, respectively (the "Tenant
   4        Improvement Allowances").
   5                         On November 29, 2018, OCH filed OCH Forest 1 and O'Connor Health Center 1
                      4.
   6        Response to Notice to Counterparties to Executory Contracts and Unexpired Leases of the
    7       Debtors That May Be Assumed and Assigned [Docket No. 913] (the "OCH Objection"),
   8        objecting to the proposed cure amounts of the OCH Contracts.
   9                  5.     On December 19, 2018, the Debtors filed the Amended Notice of Contracts
  10        Designated By Santa Clara County For Assumption and Assignment [Docket No. 1110] (the
  11        "Designated Contracts List"), which attached a list of all contracts which Santa Clara County
  12        elected to have assumed and assigned to it (the "Designated Contracts"). The Designated
  13        Contracts List includes the OCH contracts.
  14                  6.      OCH and the Debtors have come to an agreement regarding the cure amounts
  15        upon assumption of each OCH Contract to resolve the OCH Objection.
  16           NOW, THEREFORE, all of the parties to this Stipulation hereby stipulate and agree as
  17       follows:
  18                  A.     The cure amount for assumption of the partnership agreement between O'Connor
  19       Hospital and OCH Forest 1 shall be $0.00.
 20                   B.     The cure amount for assumption of the lease agreement between O'Connor
 21        Hospital and O'Connor Health Center 1 for the property located at 455 O'Connor Dr.. Ste. 250,
 ')2       San Jose, CA E shall be $4.934.29. This cure amount shall be paid upon the closing of the Sale as a
 23
           condition to the assumption and assignment of the agreement to SCC.
 24                          The total cure amount for assumption of the remaining Leases with OCH shall be
                    C.
 75
           $70.286.06. The total cure amount includes the amount of postpetition rent due under each of the

             The address of the property subject to this lease has been corrected from the address listed in the Cure Notice (485
 27          O'Connor Dr., Ste. 250) to 455 O'Connor Dr., Ste. 250.

 28
                                                          -3-
1100295'
Case 2:18-bk-20151-ER               Doc 1393 Filed 01/28/19 Entered 01/28/19 16:35:59                        Desc
                                      Main Document    Page 4 of 4


     1     Leases as of the closing date for the Sale to SCC: $4.588.20 rent due for Suite 100, $20,132.19

           rent due for Suite 150 and $17.280.67 of rent due for Suite 170. The remainder of the total cure
    3      amount ($28,285) represents the balance of the Mechanic's Lien against the Properties after
    4      offsetting the Tenant Improvement Allowances upon assumption of the leases for Suites 150 and
     5     170.2 This total cure (cash payment and setoff) shall be paid upon the closing of the Sale as a
    6      condition to the assumption and assignment of the Leases to SCC.
     7              D.       The Parties request the Court enter an order approving this Stipulation and
    8      vacating the hearing scheduled on January 30, 2019, at 10:00 a.m. (Pacific Time) to resolve the
    9      OCH Cure Objection.
  10

  11       Verity Health System of California, Inc., et al.
  12

  13       By:    , Tania M. Movron
           Samuel R. Maizel
  14       Tania M. Moyron
           Dentons US LLP
  15       Counsel to Debtors and Debtors In Possession
  16

  17
           OCH Forest 1, General Partner of 0' onnor
  18       Health Cen L 1, a limited pa

  19
           By:
  20       Cl         uhner. Esq.
 21        Kornfield, Nyberg, Bendes, Kuhner & Little, P.C.
           Counsel to OCH Forest 1. General Partner of O'Connor
 22        Health Center 1, a limited partnership
 -)3

 24

 25

 96
 27
           2   Upon execution of this Stipulation, OCH will pay the Mechanic's Lien in full and the Debtors will reimburse
               OCH under the terms of the Leases.
 28
                                                        -4-
1 100295
